EXHIBIT 10

 

PURCHASE AGREEMENT

 

RELATING TO

 

755 WEST BIG BEAVER ROAD, TROY, MICHIGAN

 

Dated: February 18, 2011

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

Parties

3

 

 

 

2.

Property

3

 

 

 

3.

Purchase and Sale

3

 

 

 

4.

Purchase Price

3

 

 

 

5.

Conveyance Terms

3

 

 

 

6.

Possession

4

 

 

 

7.

Closing

4

 

 

 

8.

Evidence of Title

5

 

 

 

9.

Examination of Title

6

 

 

 

10.

Real Estate Taxes and Special Assessments

7

 

 

 

11.

Seller’s Representations and Warranties

7

 

 

 

12.

Buyer’s Representations and Warranties

10

 

 

 

13.

Indemnifications

10

 

 

 

14.

Seller’s Disclosure and Buyer’s Inspection

10

 

 

 

15.

Buyer’s Contingencies

11

 

 

 

16.

Condemnation

11

 

 

 

17.

Assignment

12

 

 

 

18.

Default

12

 

 

 

19.

Termination of this Agreement

13

 

 

 

20.

Time

13

 

 

 

21.

Survival of Terms

13

 

 

 

22.

Notices

14

 

 

 

23.

Full Agreement

14

 

 

 

24.

Governing Law

14

 

 

 

EXHIBIT A LEGAL DESCRIPTION OF THE PROPERTY

A-1

EXHIBIT B PERMITTED ENCUMBRANCES

B-1

 

2

--------------------------------------------------------------------------------


 

PURCHASE AGREEMENT

 

RELATING TO

 

755 WEST BIG BEAVER ROAD, TROY, MICHIGAN

 

Dated: February 18, 2011 (the “Effective Date”)

 

1.                                       Parties.  The parties to this Purchase
Agreement are:

 

a.             Dunham Capital Management, L.L.C., Attention:  Nancy Hughes, 230
South Phillips Avenue, Suite 202, Sioux Falls, SD 57104 (the “Seller”); and

 

b.             Granite City Food & Brewery, Ltd. Attention: Jim Gilbertson, 5402
Parkdale Drive, Suite 101, Minneapolis, MN 55416 (the “Buyer”).

 

This Agreement sometimes refers to Seller and Buyer individually as a “Party”
and collectively as the “Parties”.

 

2.                                       Property.  The real property that is
the subject of this Agreement is located at 755 West Big Beaver Road in the City
of Troy, Oakland County, Michigan and is legally described on the attached
Exhibit A (the “Property”).  The Property is currently unimproved.  The Parties
do not contemplate the conveyance of any personal property pursuant to this
Agreement.

 

3.                                       Purchase and Sale.  Seller agrees to
sell the Property to Buyer pursuant to the terms of this Agreement, and Buyer
agrees to purchase the Property from Seller pursuant to the terms of this
Agreement.

 

4.                                       Purchase Price.  The purchase price for
the Property is Two Million Five Hundred Thousand Dollars ($2,500,000) plus an
additional $432.20 for every day after February 28, 2011 that the closing under
this Purchase Agreement closes for reasons other than the Seller’s breach of
this Agreement (the “Purchase Price”).

 

5.                                       Conveyance Terms.  Upon Buyer’s full
performance of Buyer’s obligations under this Agreement, Seller must execute and
deliver to Buyer a Warranty Deed conveying fee title to the Property to Buyer
subject only to:

 

a.             Building, zoning and subdivision statutes, laws, ordinances and
regulations;

 

b.             The lien of real estate taxes and special assessments not yet due
and payable;

 

c.             Covenants, conditions, restrictions, mortgages and easements of
record, if any, which exist as of the Date of Closing, as defined below, and to
which Buyer does not object pursuant to the provisions of this Agreement
(including, but not limited to, those

 

3

--------------------------------------------------------------------------------


 

described on Exhibit B attached hereto, if any), or to which Buyer objects and
such objection is subsequently waived pursuant to Section 9.

 

(hereinafter, collectively, the “Permitted Encumbrances”).

 

6.                                       Possession.  Upon Buyer’s full
performance of Buyer’s obligations under this Agreement, Seller must deliver
possession of the Property to Buyer.

 

7.                                       Closing.  The Parties will meet at the
offices of Briggs and Morgan, P.A. (Minneapolis) at 10:00 a.m., on April 26,
2011, or such other place or later date as the Parties may establish pursuant to
the provisions of Sections 9 and 15 below (the “Date of Closing”), at which
time:

 

a.             Seller must:

 

(i)            execute and/or deliver to the closing agent, with copies to
Buyer, and make arrangements to have the closing agent record or file in the
appropriate county land records any documents necessary to establish the
marketability of Seller’s title to the Property, subject only to Permitted
Encumbrances;

 

(ii)           execute and deliver to Buyer the deed described in Section 5
above;

 

(iii)          execute and deliver to Buyer and Buyer’s title insurer an
appropriate Seller’s Affidavit evidencing the absence of bankruptcies,
judgments, tax liens or marriage dissolution proceedings involving parties with
the same or similar names as the Seller and evidencing the absence of mechanic’s
lien rights affecting the Property, unrecorded interests affecting the Property,
persons in possession of the Property and known encroachments or boundary line
questions affecting the Property;

 

(iv)          deliver to Buyer appropriate corporate resolutions authorizing
Seller’s conveyance of the Property to Buyer and identifying the individuals
authorized to execute the deed described in Section 5 and any other documents
required hereunder;

 

(v)           execute and deliver to Buyer a non-foreign affidavit in recordable
form containing such information as is required under IRC Section 1445(b)(2) and
any regulations relating thereto;

 

(vi)          execute and deliver to the closing agent, Buyer or other
appropriate party appropriate Federal Income Tax Reporting Forms;

 

(vii)         execute and deliver to the closing agent, with a copy to Buyer,
any statement or certification required to be delivered or presented to Buyer,
or as a prerequisite to recording the deed, under Michigan law;

 

4

--------------------------------------------------------------------------------


 

(viii)        deliver to Buyer the Date Down Certificate described in
Section 11; and

 

(ix)           execute and deliver to the closing agent, a Termination of Lease
with respect to that certain Lease Agreement by and between Seller and Granite
City Restaurant Operations, Inc. (“GCROI”) dated June 20, 2008 (the “Lease”)
(the “Termination”).

 

b.             Buyer must:

 

(i)            tender the balance of the Purchase Price to Seller in cash,
certified funds or wire transferred funds;

 

(ii)           pay or provide evidence of payment of the following: the cost of
providing the Evidence of Title as defined in Section 8; any transfer tax due
upon the execution or recording of the conveyance described in Section 5; the
portion of real estate taxes and, if applicable, levied or pending special
assessments, pursuant to the provisions of Section 10; the premium for Buyer’s
owner’s policy of title insurance; all costs associated with Buyer’s financing,
if any, including mortgagee’s title insurance policy costs and premiums, if any;
the fees due upon recording the deed from Seller to Buyer; and Title’s fee to
conduct and insure the closing of this transaction; and

 

(iii)          cause GCROI to execute and deliver to the closing agent a
counterpart original of the Termination.

 

8.                                       Evidence of Title.

 

a.             Buyer will order, at Buyer’s sole cost and expense, a commitment
from a title insurer reasonably acceptable to Buyer (“Title”) to issue an ALTA
form 2006 Owner’s Policy of Title Insurance, in the amount of the Purchase
Price, insuring Buyer’s title to the Property (the “Title Commitment”).  The
Title Commitment must have an effective date no later than the Effective Date. 
The Title Commitment must include affirmative coverages for appurtenant
easements, if any, and zoning.  The Title Commitment must obligate Title to
delete standard exceptions from the Commitment and the policy upon Title’s
receipt of a satisfactory survey of the Property and a seller’s affidavit in the
form described in Section 7(a)(iii).

 

b.             Buyer will order, at Buyer’s sole cost and expense, a survey of
the Property prepared by a surveyor registered under the laws of the state in
which the Property is located.  The survey must be certified to Buyer, Buyer’s
lender and Buyer’s title insurer, if any, and the certification language must be
reasonably acceptable to Buyer.  The survey must set forth the complete and
correct legal description of the Property as shown on the Title Commitment; the
location of all recorded easements which are, appurtenant to or burden the
Property; the location of any unrecorded easements appurtenant to or burdening
the Property which are ascertainable by a reasonable inspection of the Property;
the location of all improvements on the Property; the location of any
improvements encroaching onto the Property from adjacent property;

 

5

--------------------------------------------------------------------------------


 

the location of any improvements located on the Property which encroach onto
adjacent property; the location of all adjoining public streets, roads, highways
and alleys; the location of all public access to the Property; the street
address of all existing improvements, if known; interior parcel boundaries, if
any; all applicable municipal setback lines; the location of on-site utilities
and service lines for natural gas, electricity, water and sanitary and storm
sewers; the square foot area of the Property, the square foot area of all
easements burdening the Property and the square foot area of the Property less
the square foot area of all easements burdening the Property; and a contour line
denoting the present shore line and water elevation of any lake or stream
constituting a boundary of or located within the boundaries of the Property (the
“Survey”).

 

(collectively the “Evidence of Title”).

 

9.                                       Examination of Title.  Within ten
(10) business days of Buyer’s receipt of the last item of the Evidence of Title
or within ten (10) days of Buyer’s discovery of a defect in the marketability of
Seller’s title to the Property which defect was not reasonably ascertainable
from the Evidence of Title, Buyer may give Seller written notice of alleged
defect(s) in the marketability of Seller’s actual and record title to the
Property and request that Seller make Seller’s title marketable (“Objections”). 
Buyer shall have no obligation to object to any mortgage or other lien, the
release of all of which shall be provided by Seller at closing.  Buyer’s failure
to object to defects in the marketability of Seller’s title to the Property, in
writing, within the time period set forth above, will be deemed a waiver of
Buyer’s right to require Seller to cure such defects.  Such waiver will not,
however, entitle Seller to exclude such defects from the warranties of title
contained in Seller’s Deed to Buyer.  If Buyer notifies Seller of Objections
within the time period set forth above, Seller will use Seller’s best efforts to
make Seller’s actual and record title to the Property marketable.  Within ten
(10) days of Seller’s receipt of Buyer’s Objection(s), Seller must notify Buyer,
in writing, if Seller will attempt to make Seller’s title to the Property
marketable.  If Seller notifies Buyer that Seller will attempt to make Seller’s
title to the Property marketable, Seller will have up to forty-five (45) days
from Seller’s receipt of Buyer’s Objections to do so, and, if necessary, the
Date of Closing will be rescheduled accordingly.  If Seller makes Seller’s title
marketable within the forty-five day period, Seller will notify Buyer, in
writing, and the Parties must close pursuant to the terms of the Agreement.  The
new “Date of Closing” will be the date fifteen (15) days from the date Seller
notifies Buyer that Seller’s title is marketable.  If Seller notifies Buyer that
Seller does not intend to make Seller’s title marketable or if Seller notifies
Buyer that Seller intends to make Seller’s title marketable but is unable to do
so within forty-five (45) days from Seller’s receipt of Buyer’s Objections,
Buyer may either:

 

a.             terminate this Agreement pursuant to the procedures set forth in
Section 19 below;

 

b.             notify Seller that Buyer waives Buyer’s Objections.  If Buyer
waives Buyer’s Objections, the matters giving rise to such Objections will be
deemed a Permitted Encumbrance and the Parties must fully perform their
obligations under this Agreement.  The Parties must establish a new Date of
Closing by mutual agreement, but if the Parties cannot establish a new Date of
Closing by mutual agreement, the Date of Closing will be

 

6

--------------------------------------------------------------------------------


 

the date fifteen (15) days from the effective date of Buyer’s notice to Seller
that Buyer waives Buyer’s Objections.

 

If Buyer does not notify Seller of Buyer’s election to terminate this Agreement
pursuant to subsection (a) above or waive Buyer’s Objections pursuant to
subsection (b) above within fifteen (15) days of the expiration of the
forty-five (45) day period provided for above, this Agreement will automatically
terminate and Buyer must deliver an executed and recordable quit claim deed to
the Property to Seller.

 

10.                                 Real Estate Taxes and Special Assessments. 
The Parties must pay the real estate taxes (which term, as used in this
Agreement, includes service charges assessed against real property on an annual
basis) and special assessments (and any fees and charges imposed in lien
thereof) as follows:

 

a.             Seller represents that as of the Effective Date all real estate
taxes and special assessments payable for 2009 and prior years and any penalties
and interest thereon due and payable with respect to the Property have been
paid;

 

b.             On the Date of Closing, Buyer must reimburse Seller for the
amount of real estate taxes and special assessments paid by Seller for 2009 in
the amount of $51,619.98;

 

c.             Buyer must pay or provide for the payment of all special
assessments levied or pending against the Property as of the Date of Closing,
including special assessments certified for payment with the current year’s real
estate taxes;

 

d.             Seller must pay on or before the Date of Closing any penalties,
assessments and interest due and payable with respect to the taxes payable for
2010 that were not paid when due; and

 

e.             Buyer must pay all real estate taxes due and payable for 2010 and
2011 and all special assessments certified for payment therewith and in the
years following the year of closing.

 

11.                                 Seller’s Representations and Warranties. 
Seller makes the following representations and warranties to Buyer:

 

a.             The individuals executing this Agreement on behalf of Seller
represent to Buyer that they have the legal and limited liability company
authority to execute this Agreement on behalf of Seller and to bind Seller. 
Seller represents and warrants to Buyer that Seller has the legal and limited
liability company authority to enter into this Agreement and to sell the
Property.

 

b.             Seller represents and warrants that Seller is not a foreign
person, foreign partnership, foreign trust or foreign estate as those terms are
defined in Section 1445 of the Internal Revenue Code.

 

7

--------------------------------------------------------------------------------


 

c.             Seller represents and warrants that there have been no bankruptcy
or dissolution proceeding involving Seller during the time Seller has had any
interest in the Property.

 

d.             Seller represents and warrants that there are no unsatisfied
judgments of record against Seller.

 

e.             Seller represents and warrants that there are no state or federal
tax liens filed against Seller.

 

f.              Seller represents and warrants that there has been no labor or
materials furnished to the Property for which payment has not been paid.

 

g.             Seller represents and warrants that there are no unrecorded
mortgages, contracts, purchase agreements (other than this Agreement), options,
leases (other than the Lease), easements or other agreements or interest
relating to the Property.

 

h.             Seller represents and warrants that there are no persons in
possession of any portion of the Property other than pursuant to a recorded
document.

 

i.              Seller represents that, to the best of Seller’s actual
knowledge, that there are no encroachments or boundary line questions affecting
the Property.

 

j.              Seller represents and warrants that Seller is the fee owner of
the Property subject only to Permitted Encumbrances.

 

k.             Seller represents and warrants that the Property has legal access
to a public right of way.

 

l.              Seller represents and warrants that Seller has not received
notice of any new public improvement project(s), the cost of which a
governmental entity may assess against the Property.

 

m.            Seller represents that, to the best of Seller’s actual knowledge,
Property and the improvements thereon, if any, are not in violation of any
statute, law, ordinance or regulation.

 

n.             Seller represents that, to the best of Seller’s actual knowledge
there is no action, litigation, governmental investigation, condemnation or
administrative proceeding of any kind pending against Seller or involving any
portion of Property, and no third party has threatened Seller with commencement
of any such action, litigation, investigation, condemnation or administrative
proceeding.

 

o.             Seller represents and warrants that Seller is not in default in
the performance of any of Seller’s obligations under any mortgage, contract for
deed, easement agreement, covenant, condition, restriction or other instrument
relating to the Property.

 

8

--------------------------------------------------------------------------------


 

p.             Seller represents that there are no wells on the Property.

 

q.             Seller represents that to the best of Seller’s actual knowledge,
there are no underground or above ground storage tanks of any size or type
located on the Property.

 

r.              Seller represents that to the best of Seller’s actual knowledge
there are no Hazardous Substances located on the Property; the Property is not
subject to any liens or claims by government or regulatory agencies or third
parties arising from the release or threatened release of Hazardous Substances
in, on or about Property; and Property has not been used in connection with the
generation, disposal, storage, treatment or transportation of Hazardous
Substances except as follows:

 

For purposes of this Agreement, the term “Hazardous Substance” includes but is
not limited to substances defined as “hazardous substances,” “toxic substances”
or “hazardous wastes” in the Comprehensive Environmental Response Compensation
Liability Act of 1980, as amended, 42 U.S.C. §9601, et seq., and substances
defined as “hazardous wastes,” “hazardous substances,” “pollutants, or
contaminants” as defined in the Minnesota Environmental Response and Liability
Act, Minnesota Statutes, §115B.02.  The term “hazardous substance” also includes
asbestos, polychlorinated biphenyls, petroleum, including crude oil or any
fraction thereof, petroleum products, heating oil, natural gas, natural gas
liquids, liquified natural gas, or synthetic gas useable for fuel (or mixtures
of natural gas and synthetic gas).

 

s.             Seller represents that no activity has been undertaken on the
Property that would cause or contribute to the discharge of pollutants or of
fluids into any water source or system, the dredging or filling of any waters or
the discharge into the air of any emissions that would require a permit under
the Federal Water Pollution Control Act, 33 U.S.C. §1251 et seq. or the Clean
Air Act, 42 U.S.C. §7401 et seq. or any similar state law or local ordinance.

 

t.              Seller represents that it has not dealt with any real estate
broker, salesperson or finder in connection with this Agreement, and agrees to
indemnify Buyer, its agents and employees harmless from and against any and all
damages, liabilities, claims, actions, costs and expenses (including reasonable
attorneys’ fees) arising from any claims or demands of any broker, salesperson
or finder retained by or through Seller for any fee or commission alleged to be
due to such broker, salesperson or finder.

 

If, at any time prior to the Date of Closing, Seller acquires actual knowledge
of events or circumstances which render the representations set forth in this
Section 11 inaccurate in any respect, Seller must immediately notify Buyer, in
writing.  Seller will indemnify Buyer, its successors and assigns, against and
will hold Buyer, its successors and assigns harmless from, any expenses or
damages, including reasonable attorneys fees, that Buyer incurs because of the
Seller’s breach of any of the above warranties; the inaccuracy of any of the
above representations when made; or Seller’s failure to notify Buyer, before the
Date of Closing, if the representations set forth above become inaccurate.  The
representations, warranties and indemnification set forth above will survive the
closing of this transaction and Seller’s delivery of a deed to Buyer.  At
closing, an authorized representative of Seller must execute and deliver to
Buyer a certificate of

 

9

--------------------------------------------------------------------------------


 

Seller certifying that the representations contained in this Section 11 are true
as of the Date of Closing or, if such representations are no longer true,
describing, in detail, the reasons why the representations are no longer true
(the “Date Down Certificate”).

 

12.                                 Buyer’s Representations and Warranties. 
Buyer hereby represents and warrants to Seller as follows:

 

a.                                       The individuals executing this
Agreement on behalf of Buyer represent and warrant that they have the legal and
corporate authority and the legal capacity to execute this Agreement on behalf
of Buyer and to bind Buyer.  Buyer represents that Buyer has the full and
complete authority to enter into this Agreement and to purchase the Property.

 

b.                                      Buyer represents that it has not dealt
with any real estate broker, salesperson or finder in connection with this
Agreement, and agrees to indemnify Seller, its agents and employees harmless
from and against any and all damages, liabilities, claims, actions, costs and
expenses (including reasonable attorneys’ fees) arising from any claims or
demands of any broker, salesperson or finder retained by or through Buyer for
any fee or commission alleged to be due to such broker, salesperson or finder.

 

13.                                 Indemnifications.

 

a.                                       Seller must indemnify and defend Buyer
against and hold Buyer harmless from any and all claims, causes of action,
administrative orders, costs, expenses and liabilities of every kind and nature
and howsoever originating and existing, arising out of Seller’s operation or
ownership of the Property prior to the Date of Closing, whether currently known
or unknown including, but not limited to, claims for environmental contamination
of the Property and including Buyer’s attorneys fees and costs incurred in
defending against claims to establish or enforce such liabilities.

 

b.                                      Buyer must indemnify and defend Seller
and hold Seller harmless from any and all claims, causes of action,
administrative orders, costs, expenses and liabilities of every kind and nature
howsoever originating and existing, arising out of any and all the Buyer’s
operation or ownership of the Property subsequent to the Date of Closing,
including, but not limited to claims for environmental contamination of the
Property and including Seller’s attorneys fees and costs incurred in defending
claims to establish or enforce such liabilities.

 

14.                                 Seller’s Disclosure and Buyer’s Inspection. 
Seller must deliver to Buyer such of the following as are currently in Seller’s
possession or readily available to Seller at no cost within ten (10) days of the
Effective Date:

 

a.                                       Construction drawings and
specifications for the improvements located or proposed to be located on the
Property.

 

b.                                      All documents, plans, permits and
related assets in Seller’s possession or available to Seller regarding the
development of the Property.

 

10

--------------------------------------------------------------------------------


 

c.             All environmental assessments or reports relating to the
Property.

 

At all times prior to the Date of Closing, Buyer and its agents have the right,
upon reasonable notice to Seller, to go upon the Property to inspect the
Property and to determine the condition of the Property and the improvements
located thereon, including specifically the presence or absence of hazardous
substances, petroleum products and asbestos in, on, or about the Property. 
Seller agrees to cooperate with Buyer in this regard including making personnel
available for orientations on various systems located within the improvements
located on the Property.  Buyer agrees to indemnify and defend Seller from and
to hold Seller harmless against any and all claims, causes of action or
expenses, including attorneys fees, relating to or arising from Buyer’s presence
on the Property prior to the Date of Closing and to provide Seller with evidence
that Buyer maintains reasonably adequate liability insurance, including
contractual liability endorsement or provisions insuring Buyer’s potential
liability’s under this Section 14.  Buyer agrees to repair any damage to the
Property caused by such inspections and to return the Property to substantially
the same condition as existed prior to Buyer’s inspection.  Buyer is purchasing
the Property in “AS IS” condition relying only on the representations set forth
in this Agreement.

 

15.                                 Buyer’s Contingencies.  Buyer’s obligations
under this Agreement are contingent on:

 

a.             Seller’s timely performance of each of Seller’s obligations under
this Agreement;

 

b.             Buyer’s determination that the representations set forth in
Section 11 are true, when made, and remain true as of the Date of Closing.

 

c.             Buyer and Seller closing on that certain stock repurchase
transaction on or before the Date of Closing, pursuant to which Buyer will
repurchase 3,000,000 shares of issued and outstanding common stock of the
company owned by DHW Leasing, L.L.C. (the “Stock Repurchase Transaction”).  If
the Stock Repurchase Transaction has not closed on or before the Date of
Closing, the Date of Closing shall be deferred until the date on which the Stock
Repurchase Transaction closes, or if the Stock Repurchase Transaction is
terminated or does not close, then this Purchase Agreement shall automatically
terminate.

 

d.             The removal or waiver by the Date of Closing, in form
satisfactory to Buyer in its sole discretion, of certain repurchase rights
contained in that certain Repurchase Option Agreement by and between Seller and
755 Tower Associates, L.L.C. and recorded against the Property.

 

16.                                 Condemnation.  If a public or private entity
with the power of eminent domain commences condemnation proceedings against all
of any part of the Property, Seller must immediately notify Buyer, and Buyer
may, at Buyer’s sole option, terminate this Agreement pursuant to Section 19
below.  Buyer will have twenty (20) days from Buyer’s receipt of Seller’s notice
to Buyer to exercise Buyer’s termination right.  If Buyer does not terminate
this Agreement within said twenty (20) day period, the Parties must fully
perform their obligations under this Agreement, with no reduction in the
Purchase Price, and Seller must assign to Buyer,

 

11

--------------------------------------------------------------------------------


 

on the Date of Closing, all of Seller’s right, title and interest in any award
made or to be made in the condemnation proceedings.  Seller may not designate
counsel, appear or otherwise act with respect to any such condemnation
proceedings without Buyer’s prior written consent unless Buyer fails to respond
within seven (7) days to a request for such written consent.

 

17.                                 Assignment.  Buyer may not assign Buyer’s
rights and obligations under this Agreement to a third party without the written
consent of Seller unless the assignment is to a related entity controlled by the
Buyer.  Seller may grant or withhold Seller’s consent to an Assignment at
Seller’s sole discretion.

 

18.                                 Default.  If either Party defaults in the
performance of any of the Party’s obligations under this Agreement, the
non-defaulting Party may, after written notice to the defaulting Party, suspend
performance of its obligations under this Agreement, and the rights of the
non-defaulting Party are as follows:

 

a.             Buyer’s Default.  If Buyer defaults in the performance of any of
Buyer’s obligations under this Agreement, Seller has the right to:

 

(i)            Terminate this Agreement in accordance with applicable law;

 

(ii)           commence an action in a court of competent jurisdiction seeking a
judgment terminating this Agreement and awarding damages to Seller.  In any such
action for damages, Seller may also recover Seller’s attorneys’ fees and costs;

 

(iii)          initiate a civil action to compel Buyer’s specific performance of
Buyer’s obligations under this Agreement provided that Seller commences the
action within six (6) months of the date of Buyer’s default.  In any such action
for specific performance, Seller may also recover Seller’s attorneys fees and
costs.

 

The remedies set forth in this Section 18(a) are Seller’s sole and exclusive
remedies in the event of Buyer’s default.

 

b.             Seller’s Default.  If Seller defaults in the performance of any
of Seller’s obligations under this Agreement, Buyer may:

 

(i)            terminate this Agreement pursuant to Section 19, below;

 

(ii)           commence an action in a court of competent jurisdiction seeking a
judgment terminating this Agreement and awarding damages to Buyer.  In any such
action for damages, Buyer may also recover Buyer’s attorneys’ fees and costs; or

 

(iii)          initiate a civil action to compel Seller’s specific performance
of Seller’s Obligations under this Agreement provided that Buyer commences such
action within six (6) months of the date of Seller’s default.  In any such
action for specific performance, Buyer may also recover Buyer’s attorneys fees
and costs.

 

12

--------------------------------------------------------------------------------


 

The remedies set forth in this Section 18(b) are Buyer’s sole and exclusive
remedies in the event of Seller’s default.

 

19.                                 Termination of this Agreement.  Sections 9,
15, 16 and 18(b)(i) of this Agreement allow Buyer to terminate this Agreement
under certain conditions.  Section 18(a)(i) of this Agreement allow Seller to
terminate this Agreement under certain conditions.  The following procedures
govern the Parties exercise of their termination rights:

 

a.             A Party intending to terminate this Agreement pursuant to one of
the above-referenced Sections (the “Terminating Party”) must notify the
non-terminating Party (the “Non-Terminating Party”), in writing, of the
Terminating Party’s intent to terminate this Agreement.

 

b.             The Terminating Party’s notice must recite the Section of this
Agreement that authorizes the Terminating Party’s termination of this Agreement
and must describe the facts and circumstances which the Terminating Party
asserts justify termination under the referenced Section.

 

c.             The Terminating Party’s notice of termination will be effective
as of the date the Terminating Party deposits the notice of termination with the
United States Postal Service, with all necessary postage paid, for delivery to
the Non-Terminating Party via certified mail, return receipt requested at the
address set forth in Section 1 above.  If the Terminating Party delivers a
notice of termination in a different manner than described in the preceding
sentence, the notice of termination will be effective as of the date the
Non-Terminating Party actually receives the notice of termination.  The
Terminating Party must also mail a copy of the notice of termination to the
Parties respective attorneys as provided for in Section 22 below.

 

d.             If the Non-Terminating Party disputes the Terminating Party’s
right to terminate this Agreement, the Non-Terminating Party must so notify the
Terminating Party, in writing, within three (3) business days of the
Non-Terminating Party’s receipt of the Terminating Party’s notice of
termination.

 

e.             If the Non-Terminating Party does not dispute the Terminating
Party’s right to terminate the Agreement, Buyer must execute and deliver to
Seller a recordable quit claim deed conveying the Property to Seller.

 

f.              If the Parties dispute the validity of an attempted termination
of this Agreement, either Party may initiate a civil action in a court of
competent jurisdiction to determine the status of this Agreement, and the Party
that prevails in any such action is entitled to recover the costs and reasonable
attorneys’ fees which such Party incurs in the action from the non-prevailing
Party.

 

20.                                 Time.  Time is of the essence for all
provisions of this Agreement.

 

21.                                 Survival of Terms.  The Parties’ obligations
under this Agreement and the representations and warranties which the Parties
have recited in this Agreement will survive Seller’s delivery of a deed to Buyer
and the closing of this transaction.

 

13

--------------------------------------------------------------------------------


 

22.                                 Notices.  All notices provided for in this
Agreement must be in writing.  The notice will be effective as of the date two
days after the Party sending such notice deposits the notice with the United
States Postal Service with all necessary postage paid, for delivery to the other
Party via certified mail, return receipt requested, at the address set forth in
Section 1 above.  If Party delivers a notice provided for in this Agreement in a
different manner than described in the preceding sentence, notice will be
effective as of the date the other party actually receives the notice.  The
Party sending the notice must also mail a copy of the notice to the Parties’
respective attorneys via first class United States mail at the addresses set
forth below:

 

Attorney for Buyer:

 

Sarah Edstrom Smith

 

 

Briggs and Morgan, P.A.

 

 

2200 IDS Center

 

 

80 South Eighth Street

 

 

Minneapolis, Minnesota 55402-2157

 

 

Phone: (612) 977-8856

 

 

Fax: (612) 977-8650

 

 

Email: sedstromsmith@briggs.com

 

 

 

Attorney for Seller:

 

John Archer Esq.

 

 

Hagen, Wilka & Archer, LLP

 

 

600 South Main Avenue

 

 

Suite 102

 

 

Sioux Falls, SD 57104

 

 

Phone: (605) 334-0005

 

 

Fax: (605) 334-4814

 

 

Email: john@hwalaw.com

 

23.                                 Full Agreement.  The Parties acknowledge
that this Agreement represents the full and complete agreement of the Parties
relating to the purchase and sale of the Property and all matters related to the
purchase and sale of the Property.  This Agreement supersedes and replaces any
prior agreements, either oral or written, and any amendments or modifications to
this Agreement must be in writing and executed by both Parties to be effective;
provided, however, if the transaction contemplated by this Agreement does not
close, all prior agreements by and between the Seller and the Buyer with respect
to the Property shall remain in full force and effect.

 

24.                                 Governing Law.  This Agreement has been made
under the laws of the State of Michigan and such laws control its
interpretation.

 

14

--------------------------------------------------------------------------------


 

Dated: February 18, 2011

SELLER:

 

 

 

 

 

DUNHAM CAPITAL MANAGEMENT, L.L.C.

 

 

 

 

 

 

 

 

By

/s/ Donald A. Dunham, Jr.

 

 

 

Its Managing Member

 

--------------------------------------------------------------------------------


 

Dated: February 18, 2011

BUYER:

 

 

 

 

 

 

GRANITE CITY FOOD & BREWERY, LTD.

 

 

 

 

 

 

 

 

 

 

/s/ Jim Gilbertson

 

 

 

Jim Gilbertson

 

 

 

Its: Chief Financial Officer

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A TO PURCHASE AGREEMENT

 

LEGAL DESCRIPTION OF THE PROPERTY

 

Part of the Northwest 1/4 of Section 28, Town 2 North, Range 11 East, City of
Troy, Oakland County, Michigan, described as:  Commencing at the Northwest
corner of Section 28; thence along the North line of said Section 28, North 87
degrees 28 minutes 23 seconds East, 1257.91 feet; thence along the East
Right-of-Way line of Troy Center Drive (120 feet wide), South 02 degrees 31
minutes 05 seconds East 332.19 feet; thence North 87 degrees 28 minutes 55
seconds East, 220.00 feet to the point of beginning; thence North 02 degrees 31
minutes 05 seconds West, 230.00 feet to the South Right-of-Way line of Big
Beaver Road (204 feet wide); thence along said Right-of-Way, North 87 degrees 28
minutes 55 seconds, 279.81 feet to the Southwesterly Right-of-Way line of I-75
Expressway; thence along said Southwesterly Right-of-Way, South 45 degrees 23
minutes 49 seconds East, 174.67 feet; and South 02 degrees 31 minutes 05
seconds, 102.00 feet; thence South 87 degrees 28 minutes 55 seconds West, 398.66
feet to the point of beginning, together with the benefit(s) afforded by Cross
Access — Joint Drive Easements recorded in Liber 37251, Page 741 and in Liber
37182, Page 805, Oakland County Records.

 

Re:  755 West Big Beaver Road

 

Tax Item No. 20-28-101-066

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B TO PURCHASE AGREEMENT

 

PERMITTED ENCUMBRANCES

 

B-1

--------------------------------------------------------------------------------